UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


YOEL WEISSHAUS,
                             Plaintiff,

              - against -
                                              20-CV-05826 (BMC)(KNF)
ANDREW M. CUOMO, in his official and
Individual capacities,

                             Defendant.




      DEFENDANT ANDREW M. CUOMO’S REPLY MEMORANDUM OF LAW
            IN FURTHER SUPPORT OF HIS MOTION TO DISMISS




                                          LETITIA JAMES
                                          Attorney General
                                          State of New York
                                          Attorney for Defendant
                                          Andrew M. Cuomo
                                          28 Liberty Street
                                          New York, NY 10005
                                          Tel: (212) 416-8661




TODD A. SPIEGELMAN
Assistant Attorney General
       Of Counsel
         Defendant Andrew M. Cuomo respectfully submits this reply memorandum of law in

further support of his motion to dismiss the Complaint, pursuant to Federal Rule of Civil

Procedure 12(b)(1) and 12(b)(6), for lack of subject matter jurisdiction and failure to state a

claim.

I.       Plaintiff Has Abandoned All of His Claims

         Under the Court’s scheduling order, Plaintiff was required to file any opposition to

Defendant’s motion to dismiss by February 16, 2021. ECF Minute Entry, dated January 14,

2021. Plaintiff has neither filed any papers in opposition to Defendant’s motion, nor has he

sought additional time from this Court or the Defendant to file responsive papers. As Plaintiff did

not file any papers in opposition by this deadline, his claims were abandoned, as a matter of

well-settled law. See, e.g., Levers v. Mount St. Mary Coll., No. 19-cv-10458, 2020 WL 1922645,

at *1 n.1 (S.D.N.Y. Apr. 21, 2020) (claim not addressed in opposition to motion to dismiss was

deemed abandoned); Juzumas v. Nassau Cty., 417 F. Supp. 3d 178, 184-85 (E.D.N.Y. 2019)

(dismissing plaintiff’s “First Amendment and conspiracy claims as abandoned because he did not

address them” in summary judgment papers); Folk v. City of N.Y., 243 F. Supp. 3d 363, 375

(E.D.N.Y. 2017) (plaintiff abandoned malicious abuse of process claim by failing to address it in

her opposition to defendants’ motion to dismiss); Brandon v. City of N.Y., 705 F. Supp. 2d 261,

268 (S.D.N.Y. 2010) (dismissing two of plaintiff’s claims as abandoned for failure to address

them in opposition to defendants’ motion for judgment on the pleadings) (collecting cases).

II.      The Complaint Should Be Dismissed With Prejudice

         Plaintiff’s Complaint should be dismissed with prejudice because any potential

amendment of the pleading would be futile. “Proposed amendments are futile if they ‘would fail

to cure prior deficiencies or to state a claim under Rule 12(b)(6) of the Federal Rules of Civil




                                                  1
Procedure.’” IBEW Local Union No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank of

Scotland Grp., PLC, 783 F.3d 383, 389 (2d Cir. 2015).

       Plaintiff here cannot cure the fatal deficiencies in his “obscure complaint.” ECF No. 19,

Decision denying Plaintiff’s motion for a preliminary injunction (“PI Decision”) at 1. For the

reasons explained in Defendant’s Moving Brief (“Moving Br.”), Plaintiff cannot assert a

violation of a federal right under the Supremacy Clause, his primary claim, because neither 42

U.S.C. § 1983, the Supremacy Clause, nor the enabling statute for U.S. Customs and Border

Protection (“CBP”) creates any substantive federal rights. ECF No. 23, Moving Br. at 10-12. In

any event, Plaintiff cannot plausibly claim that New York’s requirement for travelers to complete

a traveler health form is preempted by the entirely unrelated duties of CBP in deterring terrorism

and other international criminal activity. Id. at 13-17. Further, for the reasons explained in the PI

Decision and in Defendant’s Moving Brief, Plaintiff cannot succeed on any of his other claims

alleging violations of his right to travel, informational privacy rights, and substantive due process

rights. PI Decision at 11-20; Moving Br. at 17-25.

       Accordingly, this Court should grant Defendant’s motion and dismiss the Complaint with

prejudice.




                                                  2
Dated: New York, New York
       February 23, 2021
                                LETITIA JAMES
                                Attorney General
                                State of New York
                                Attorney for Defendant Andrew M. Cuomo

                                By: __________/S/______________
                                Todd A. Spiegelman
                                Assistant Attorney General
                                28 Liberty Street,
                                New York, NY 10005
                                (212) 416-8661




                            3
